PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schreiner, Thomas
Application No. 16/420,252
Filed: 23 May 2019
For: METHOD OF INSTRUCTING PROCEEDS WITH ONE OR MORE NAMED BENEFICIARIES
:
: NOTICE OF SUA SPONTE 
: WITHDRAWAL OF HOLDING
: OF ABANDONMENT
:
:
:


The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed December 3, 2021.

The Notice of Abandonment mailed December 3, 2021 improperly indicated that the application was abandoned for failure to timely submit a proper reply to the non-final Office action mailed August 2, 2021. The non-final Office action set an extendible three-month shortened statutory period of time for reply. As the maximum time period for reply to the non-final Office action has not expired, the Notice of Abandonment is hereby VACATED and the holding of abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 3689 to await receipt of a timely filed response to the non-final Office action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions